                                       UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF ALABAMA




In re                                                                                        Case No. 13−32290
                                                                                             Chapter 13
Harry Hall, III and Cynthia Hall ,
         Debtors.



                                                           NOTICE

          A transcript has been filed for the hearing held on April 30, 2018. Pursuant to the Judicial Conference
          Policy on Privacy and Electronic Availability of Transcripts, access to this transcript is electronically
          restricted for 90 days from the date of filing. All parties have seven business days to file a Request for
          Redaction of any of the following: all but the last four digits of a social security number and a tax
          payer identification number, all but the year of an individual's birth, all but the first initials of a minor
          child's name, all but the last four digits of a financial account number. If redaction is requested, the
          filing party has 21 calendar days from the date the transcript was filed to file with the court a list of
          items to be redacted indicating the location of the identifiers within the transcript and to provide the
          list to the transcriber. If no request is filed, the transcript will be made available electronically to the
          general public after 90 days. You may view a copy of the transcript by visiting the office of the Clerk
          of Court at One Church Street, Montgomery, Alabama or you may purchase a copy by contacting the
          transcriptionist. Please call the court for details. Requests for redaction must be filed by 7/7/2020.
          Lists of items to be redacted must be filed by 7/21/2020. Redacted transcript due from transcriber by
          7/31/2020.Electronic access of transcript restricted until 9/28/2020. (RLW)


Dated June 30, 2020




                                                                     Juan−Carlos Guerrero
                                                                     Clerk of Court




        Case 13-32290         Doc 66       Filed 07/02/20 Entered 07/02/20 23:57:27                     Desc Imaged
                                          Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                Middle District of Alabama
In re:                                                                                                     Case No. 13-32290-WRS
Harry Hall, III                                                                                            Chapter 13
Cynthia Hall
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 1127-2                  User: rwalker                      Page 1 of 1                          Date Rcvd: Jun 30, 2020
                                      Form ID: enotice                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 02, 2020.
db/jdb         +Harry Hall, III,   Cynthia Hall,   5820 Carmichael Rd.,   Montgomery, AL 36117-2330

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 30, 2020 at the address(es) listed below:
              Bankruptcy Administrator    ba@almb.uscourts.gov
              Enslen Crowe     on behalf of Creditor    OCWEN LOAN SERVICING, LLC mdbankruptcy@tblaw.com
              Gail Donaldson     on behalf of Joint Debtor Cynthia Hall Gdonaldson@bondnbotes.com,
               gailhdonaldson@gmail.com
              Gail Donaldson     on behalf of Debtor Harry Hall, III Gdonaldson@bondnbotes.com,
               gailhdonaldson@gmail.com
              Jonathan Mancil Smothers    on behalf of Creditor    OCWEN LOAN SERVICING, LLC jsmothers@logs.com,
               ncbkmail@shapiro-ingle.com
              Sabrina L. McKinney    trustees_office@ch13mdal.com
              William P Harris    on behalf of Creditor    OCWEN LOAN SERVICING, LLC wharris@logs.com
                                                                                              TOTAL: 7




          Case 13-32290            Doc 66       Filed 07/02/20 Entered 07/02/20 23:57:27                         Desc Imaged
                                               Certificate of Notice Page 2 of 2
